    Case 17-12172        Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                    Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TENNESSEE

    In re:                                   )
                                             )           Chapter 11
    Replogle Hardwood Flooring               )
    Company, LLC,                            )           Case No. 17-12172
                                             )
             Debtor.                         )           Judge Jimmy L. Croom
                                             )
                                             )

                               MOTION TO REOPEN CASE

           Pursuant to 11 U.S.C. § 350(b) and Federal Rule of Bankruptcy

Procedure 5010, FHL Industries, LLC (“FHL”) respectfully requests that the

Court reopen this case for cause: specifically to consider FHL’s request to

enforce the Court’s Order selling Debtor’s assets free and clear of the secured

creditor’s liens.1 The secured creditor has now brought a state court lawsuit

which alleges that its lien survives the Sale Order. The secured creditor’s

claim concerns an item of personal property (a check from an insurance

company) that was paid to Debtor after entry of the Sale Order. FHL requests

that the Court reopen the case for the narrow purpose of considering FHL’s

request that the Court enforce its prior Order.

                                        I.       FACTS

           On December 19, 2017, the Court entered its Sale Order, which granted

Debtor’s motion to sell all of Debtor’s personal property to Fox Hardwood


1   (DE # 76).


895797.1     04866-042
    Case 17-12172      Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                  Document     Page 2 of 6



Company, LLC or its designee.2 The scope of the items sold was “all of the

personal property of the Debtors.”3 The Sale Order provided that the sale was

free and clear of liens.4 Further, the Sale Order provided that a subsequent

dismissal would not vacate the Sale Order.5 Finally the Sale Order provided

that the Court retained jurisdiction to enforce the Sale Order.6

           On February 1, 2018, Western World Insurance Company issued a check

to Debtor.7

           On May 18, 2018, the Court entered its Order closing this case.8

           On April 11, 2019, BIDCO filed a lawsuit against FHL.9 The crux of the

lawsuit is that, notwithstanding the Sale Order, BIDCO has a lien or an

interest in the insurance proceeds.10 BIDCO alleges that the transfer of the

insurance proceeds from Debtor to FHL was an intentional fraudulent




2 (See DE # 76). FHL Industries, LLC is the designee of Fox Hardwood Company,
LLC.
3 (See DE # 76 at p. 2, ¶ 1). The Order references “Debtors” because the bankruptcy

case of Replogle Hardwood Flooring, LLC was jointly administered with the case of
Replogle Enterprises, G.P.).
4 (See DE # 76 at p. 2, ¶ 3).
5 (See DE # 76 at p. 3, ¶4).
6 (See DE # 76 at p. 3, ¶ 5).
7 (See Copy of Check, attached as Ex. A).
8 (See DE # 106).
9 (See State Court Lawsuit, attached as Ex. B).
10 (See, e.g., Ex. B at ¶ 75 (BIDCO has a lien on the insurance proceeds), ¶ 76 (BIDCO

has an interest in the insurance proceeds).


895797.1   04866-042
 Case 17-12172         Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                  Document     Page 3 of 6



transfer,11 or a constructive fraudulent transfer because supposedly made for

less than reasonably equivalent value.12

           BIDCO’s claims against FHL are nothing more than an attempt to evade

the clear language of this Court’s Sale Order. FHL requests that the Court

reopen the case. Thereafter, FHL will file an appropriate motion to enforce the

Sale Order.

                                   II.   ARGUMENT

           Section 350(b) of the Bankruptcy Code provides that “[a] case may be

reopened in the court in which such case was closed to administer assets, to

accord relief to the debtor, or for other cause.”13 Applying this Code section,

this Court’s sister Court in the Eastern District of Tennessee has explained

that “[t]here are no statutory criteria set forth defining ‘cause’ for reopening a

closed case, and motions to reopen will be decided on a case by case basis, based

upon the equities of each individual case. The right to reopen a case depends

upon the circumstances of the individual case and the decision whether to

reopen is committed to the court's discretion.”14

           The flexibility given to the Court under Section 350(b) is a consequence

of the Code’s policy of quickly closing Chapter 11 cases after the estate is fully


11 (See, e.g., Ex. B at ¶ 86).
12 (See, e.g., Ex. B at ¶ 87).
13 11 U.S.C. § 350(b) (emphasis added).
14 In re Tarkington, 301 B.R. 502, 506 (Bankr. E.D. Tenn. 2003) (internal citations

and marks omitted).


895797.1   04866-042
 Case 17-12172         Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                  Document     Page 4 of 6



administered. Federal Rule of Bankruptcy Procedure 3022 provides that after

a Chapter 11 case is fully administered, the Court shall enter a final decree

closing the case. That is what happened here. The Advisory Committee Notes

to Rule 3022 point to the safety valve in Section 350 of the Code for the exact

scenario presented here: where the Court needs to reopen a case to enforce its

prior Order. The Advisory Committee Notes explain that “[t]he court should

not keep the case open only because of the possibility that the court's

jurisdiction may be invoked in the future. A final decree closing the case after

the estate is fully administered does not deprive the court of jurisdiction to

enforce or interpret its own orders and does not prevent the court from

reopening the case for cause pursuant to § 350(b) of the Code.”15 That is exactly

the scenario presented here; accordingly “cause” exists to reopen the case.

                                  III.   CONCLUSION

           FHL Industries, LLC respectfully requests that the Court reopen this

case. Once the case is reopened, FHL will file an appropriate motion to enforce

the Sale Order. This narrow issue can be decided based on the plain language

of the Court’s Order in an expeditious fashion, and will not involve prolonged

proceedings before the Court. Therefore, FHL requests that the Court reopen

the case for this limited purpose.



15See Federal Rule of Bankruptcy Procedure 3022, 1991 Amendments, Advisory
Committee Notes, Second Paragraph (emphasis added).


895797.1   04866-042
 Case 17-12172         Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                  Document     Page 5 of 6




                                          Respectfully submitted,


                                          /s/ Michael G. Abelow
                                          Michael G. Abelow (No. 26710)
                                          Ryan T. Holt (No. 30191)
                                          SHERRARD ROE VOIGT & HARBISON, PLC
                                          150 3rd Avenue South, Suite 1100
                                          Nashville, Tennessee 37201
                                          Phone: (615) 742-4200
                                          Fax: (615) 742-4539
                                          mabelow@srvhlaw.com
                                          rholt@srvhlaw.com

                                          Counsel for FHL Industries, LLC




895797.1   04866-042
 Case 17-12172           Doc 108   Filed 05/15/19 Entered 05/15/19 15:32:32   Desc Main
                                    Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of May, 2019, a true and
correct copy of the foregoing Motion was served by operation of the Court’s e-
filing system upon all users accepting electronic service. In addition, copies
were served by Email and U.S. Mail upon the following:


 Philip G. Young                                Jerry P. Spore
 Thompson Burton PLLC                           William J. Hardegree
 6100 Tower Circle, Suite 200                   SPRAGINS, BARNETT & COBB, PLC
 Franklin, TN 37067                             312 E. Lafayette Street
 philip@thompsonburton.com                      P.O. Box 2004
                                                Jackson, TN 38302-2004
 Counsel for Debtor                             jpspore@spraginslaw.com
                                                wjh@spraginslaw.com

                                                Counsel for Tennessee BIDCO
 Karen P. Dennis                                Monica M. Simmons-Jones
 Office of the United States Trustee            Assistant United States Attorney
 200 Jefferson Avenue, Suite 400                167 North Main Street, Suite 800
 Memphis, TN 38103                              Memphis, TN 38103
 Karen.P.Dennis@usdoj.gov                       monica.simmons@usdoj.gov

 Counsel           for   the   United   States Counsel for the United States of
 Trustee                                       America



                                                  /s/ Michael G. Abelow
                                                  Michael G. Abelow




895797.1   04866-042
